                                                                                                                                                                               ·-.
                                                                                                                                                                              -<~
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)'                                                                                         Page I of I -·-·-'



                                       UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                       V.                                         (For Offenses Committed On or After November I, 1987)


                          Jose Luis Diaz-Molina                                   Case Number: 2:19-mj-11164

                                                                                  Jo Anne Tyrell
                                                                                  Defendant's Attorfey       ··---~ ~--- ..,~,.   "~"
                                                                                                                 j',     ,;

                                                                                                                 ,-· i                  i~,:
                                                                                                                                        ti->;,,.,.
                                                                                                                                                   ;~ '"')
                                                                                                                                                 \i·,t,,;,;,\
REGISTRATION NO. 65889298

THE DEFENDANT:                                                                                                         OCT 2 S 2019
 IZI pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count(s)
                            ·1
   aft er a p lea o f not gm ty.
                                                                            so, ' .. •
                                                                            r. •
                                                                                                 !
                                                                           ---· -- ... . . . _. ___ .. (
                                                                                                         ,
                                                                                                               .,_-= --·                              ~
                                                                                                                                                                  i<JIA
                                                                                                                                                                          I
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offe

Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - -
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •       TIME SERVED                           ~           lrU                                  days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by thi~ judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, Qct9be1·_28_,_ 2019
                                                                          Date of Imposition of Sentence
             I\~
             \                     r,~
                                   .       /
                                               I
                                                    r
                                                        .--




                                                                          ~~~
                    ':P
                    \~~f~y \·N,
                                   I   {


Received \
             DUSM

                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                          2:19-mj-11164
                                                                                                                                                                      i
                                                                                                                                                                      "-1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November I, 1987)



                Giovanni Hernandez-Rodriguez                                     Case Number: 2:19-mj-11166

                                                                                 Jo Anne Twre1r---;-······---------- ------
                                                                                 Defendant'sAtf)rney        { ,.    j :J         :) '"        ~    ')

REGISTRATION NO. 91021298
THE DEFENDANT:
                                                                                              I           c·-----------
                                                                                                         2D19
                                                                                                                    '




                                                                                                              0,~ ~ 2 8
                                                                                                                   'J'
                                                                                                                         "'"'•   ti•   cl,j   '\"""~




 0 pleadedguiltytocount(s) I of Complaint                                                    '" , C~ - - - ~                                                  /
 D was found guilty to count(s)                                                               ~:9' · · , • · ·, ' _.                                    NIA
      after a plea of not guilty.                                            ·-·- ---- · .... ·-- ·· ·   UTY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                              .~-·...--
                               •    TIME SERVED                            )\              . '\                             days

IZI Assessment: $10 WAIVED          IZI Fine: WAIVED /
IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, October 28, 2019
                               ✓----,                                    Date of Imposition of Sentence

             \'\'{\ f\ \ \ . \\ ,// \ ~-,\
Received         \\J\J\}J'l'tl.~ \ l\K(»,
             DUSM




Clerk's Office Copy                                                                                                                           2:19-mj-11166
                                                                                                                                                                    (p
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Pa~e I of I



                                        UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                         v.

                        Juan Carlos Diaz-Navarro                                 Case Number: 2:19-mj-11170

                                                                                 Jo Anne Tvrell

                                                                                                                    f-,_. . -~, iil\n°',., t~'";;
                                                                                                                                           ~~,....-
                                                                                 Defendant's Attorney
                                                                                                                                ~                ~o--"-
                                                                                                                            A                    m,
                                                                                                                                                        .
REGISTRATION NO. 91032298

THE DEFENDANT:                                                                   OCT 2 8 2019
 IZI pleaded guilty to count(s) 1 of Complaint
 D was found guilty to c?unt(-s)-------"------------------11t-~-o-,,.f-1a-~-=~;-.:,-,:-,,:-i,-,,-,-~;---1-::-J+:!-'r-:!/~-- NIA
      after a plea of not gmlty.                                                  _t:Y             .       tffl!JTY _
                                                                                                                                                                    I
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                          Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:



  IZI Assessment: $10 WAIVED
                                   •    TIME SERVED

                                     IZI Fine: WAIVED
                                                                          1              10                          days


 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday,October28,2019
                                                                         Date of Imposition of Sentence
                   ;\                    ,--------,_,    ~
               \:·,~   \   ,..._                  //         ,,,..-•'




                                                                         ~~~
                ,,,1:-i---             fij\./;
Received
              DUSM
                        \J\0iJJ\3.            ,--'{\J)v \
                                              1




                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                             2:19-mj-11170
                                                                               ~·4

AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page I of I       /



                                                      UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                      V.                                          (For Offenses Committed On or After November I, 1987)


                            Tonatihu Gomez-Reyes                                                  Case Number: 2: 19-mj-11173




                                                                                                                           I: ,_ .
                                                                                                  Jo Anne Tvrell
                                                                                                  Defendant's Attorney


REGISTRATION NO. 91018298                                                                                                /                     ED
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                                         I    I
                                                                                                                             ~ L__ .
                                                                                                                                    c•:   2 3 2~
                                                                                                                                                              _
                                                                                                                                                                        1
 •    was found guilty to count( s)                                              :--,,_ '
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s).

Title & Section                                      Nature of Offense                                                             Count Number{s)
8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count( s) - - - - - - - - - - - - - - - - - - - -
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                 •    TIME SERVED                       \iq/ ,~-
                                                                                            .,,
                                                                                                                                        days
                                                                                        I
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Monday, October 28, 2019
                                                              \
                                                                                      Date of Imposition of Sentence
                                                      ,           1.
                                                         x:4-\.--..
              ; \    ,,·~       I ,        .. i··
                                                      \ ;i.\ l \\

                                                                                      ~=:::t~GRO
              \     '_ ~ "\ •   1\ ,' ""5,.,.•

Received \ ·.,-jJS<\· ..;1                            \ \,\./\]\/      \
             DUSM

                                                                                      UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                            2:19-mj-11173
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page I oft   /i
                                    UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                         (For Offenses Committed On or After November I, 1987)


                         Claudio Arzate Pineda                                   Case Number: 2: 19-mj-11175




REGISTRATION NO. 91027298
THE DEFENDANT:
                                                                                                       --~-- .: .: _ _ . _ ,~: l
                                                                                                           vr,'
                                                                                                           '
                                                                                                                  ~   .'\
                                                                                                                      ~
                                                                                                                        '
                                                                                                                            'f\



                                                                                                                  ,, ;~. ') ;1.
                                                                                                                  l, -· , "" .J
                                                                                                                                    • '"   i{)
                                                                                                                                           ·.f
                                                                                                                                            ;',




                                                                                                                                           2019
 IZI pleaded guilty to count(s) 1 of Complaint
                                             ----------------1----------:-==------
 D was found guilty to count( s)
             I of not gm·1ty.
   aft er a pea                                                              \ "'n'
                                                                               ~:. _.... _ ... ....
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s,.

Title & Section                    Nature of Offense                                                                         Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •   TIME SERVED                             }               /S-                                    days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, October 28, 2019
                                   .,,,....- - )                         Date of Imposition of Sentence

             \' 1\\ \                 'I. / / ~ -.
                        ~                           ~
                                                                         ~~~
                            . -~

Received \
             DUSM
                                       \    \\J
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                        2:19-mj-l 1175
                                                              ',,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                                                                             ("'
                                                                                                                                                                                                 Page 1 of 1'---'



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                      V.                                         (For Offenses Committed On or After November 1, 1987)



                         Arturo Lopez-Perez                                      Case Number: 2:19-mj-11167

                                                                                 Jo Anne Tyrell
                                                                                 Defendant's Attorney


REGISTRATION NO. 91025298
                                                                                                        I                         · -.:- ···•·---~~---.
                                                                                                                                                 ;~,~
                                                                                                                                                       D?                             ~
                                                                                                        I                              ~',   -..S!~                      /.<>'>I<': '.'·,
                                                                                                                                                                                            ''



THE DEFENDANT:                                                                                          i
                                                                                                    !
 IZI pleaded guilty to count(s) 1 of Complaint                                                                                                        ,,,...,, i
                                           ---~------------1----1-------'-'-~---+++~-+------I
 D was found guilty to count(s)
      after a plea of not guilty.                                              , ..
      Accordingly, the defendant is adjudged guilty of such count(s), which inv0lv~
                                                                                ..
                                                                                    the fo116wirtg offerts
                                                                                    _. ... ---· - ..... ~- -- ·-
                                                                                                            .,_,   ._,_,   .,.,    ~                               •··



Title & Section                   Nature of Offense                                                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                                  1

 D The defendant has been found not guilty on count(s)
                                              --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             'q/TIME SERVED                                 • _________ days
IZI Assessment: $1     ~VEDlw       IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         MondaL_Qctober 28, 2019
                               r··,
                                                                         Date of Imposition of Sentence


Received~~~
             DUSM
                                                                         ~~
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                      2:19-mj-11167
                                                                                                                                                       ,,-)

                                                                                                                                                       L.
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                v.                                               (For Offenses Committed On or After November 1, 1987)



                    Roy Arturo Sanchez-Flores                                    Case Number: 2:19-mj-11159

                                                                                 Jo Anne Tyrell
                                                                                      ., t'sAttorne{--
                                                                                 Defenuan           ,       -------··:·:-··,
                                                                                                                  J,,         ii'iD'
                                                                                                                        \,,"' ti


REGISTRATION NO. 91028298                                                                                           ~      i)..._ \'
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                 ---~-------------1-----l--------+----1-
                                                                                                           r~;;-s~o19
 D was found guilty to count( s)
     after a plea of not guilty.                                                  1
                                                                             1~;"' , ·   , ~- , ,
     Accordingly, the defendant is adjudged guilty of such count(s), which invoTvethefoHowing-efl

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 •     The defendant has been found not guilty on count(s)
                                                                          --------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  /

                              :~TIME SERVED                                 • _________ days
 IZI   Assessment: $1dWAIVED           IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         MondaL_Qctober 28, 2019
                                                                         Date of Imposition of Sentence

            {\rf'                 ~~-
Received \       \fl~ ViI ,.
              DUSM                    .
                                                                         ~~GRO
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         2:19-mj-11159
